Citation Nr: 0721401	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a status post amputation of the distal tip of 
the ring finger, right hand.


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from April 1992 to March 1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDING OF FACT

The medical evidence reflects that the amputated distal 
phalanx at the mid portion of the ring finger is manifested 
by normal flexion of the distal interphalangeal and 
metacarpal phalangeal joints and 5 to 10 degrees of flexion 
of the proximal interphalangeal joint.


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent 
for the residuals of status post amputation of the distal tip 
of the ring finger, right hand,
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5155 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA. The RO provided a VCAA 
notice letters to the veteran in January 2005 and March 2006; 
the January 2005 letter was sent prior to the initial 
adjudication of the claim.  In these letters, the veteran was 
advised of what was needed to substantiate a claim for 
service connection. The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for service connection, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA. He was also 
told to inform VA of any additional information or evidence 
that VA should have, and was told to submit evidence that 
pertains to the claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  There is no indication that the 
letters did not inform the veteran with all elements of the 
VCAA.  See Washington v. Nicholson, NO. 03-0773 (U.S. Vet. 
App. May 26, 2007).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and was 
provided with notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  

The Board further finds that the duty to assist has also been 
met. All available service medical records were obtained.  
The veteran was afforded a VA examination in April 2006.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim. Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims. Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).



Analysis

The veteran seeks an initial compensable rating for the right 
ring finger amputation.  At his October 2006 hearing, the 
veteran testified that he experiences daily shooting pain and 
that the hand is still very tender.  The pain goes from the 
tip of his finger down the palm of his hand.  He also 
testified that the ingrown nail itself causes distinct pain.  
He stated that though is not currently employed, when working 
cold bothers his finger.  He also contends that the rating 
should be increased based on the disfigurement of the 
amputation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The residuals of a status post amputation of the distal tip 
of the ring finger, right hand, was service-connected in a 
June 2005 rating decision and assigned a non compensable 
rating.  As the veteran has appealed the initial rating 
assignment, the Board acknowledges that a 'staged' rating can 
be assigned.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code (DC) 5155, a minimum 10 percent rating 
is assigned for amputation of either (major or minor) ring 
finger when it is without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto; a 20 
percent rating is assigned if associated with metacarpal 
resection (more than one-half the bone lost). 38 C.F.R. § 
4.71a, DC 5155 (2006).  The note for DC 5155 states that the 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.

A review of the evidence shows that a 10 percent rating is 
warranted.  Specifically, there is medical evidence of an 
amputation of a portion of the ring finger.  Service medical 
records reflect that in October 1993, the veteran's right 
ring finger sustained a partial amputation of the distal 
phalanx of the right ring finer and the April 2005 VA 
examiner stated that the veteran had an amputated distal 
phalanx at the mid portion of the ring finger of the right 
hand.  As the medical evidence is conclusive that the veteran 
has sustained some amputation to the ring finger, the minimum 
10 percent rating is warranted.   The Board notes that the VA 
examiner did not indicate if the right hand was the major or 
minor hand; however, as a 10 percent rating under DC 5155 
applies to either the major or minor finger, the Board need 
not remand for clarification on this point. 

However, the higher 20 percent evaluation under DC 5155 is 
not warranted.  There is no medical evidence, in either the 
VA examination or in service medical records, that the 
veteran has sustained an amputation of the metacarpal 
resection with more than one half the bone loss.  The April 
2005 VA examiner specifically stated that the amputation was 
only of the distal phalanx at the mid portion of the ring 
finger.  The Board also notes that the veteran had 70 degrees 
of flexion at the distal interphalangeal joint (normal 70 
degrees), 100 degrees of flexion at the metacarpal phalangeal 
joint (normal 100 degrees), but 5 to 10 degrees of flexion at 
the proximal interphalangeal joint (normal 110 degrees).  
Though the veteran clearly experiences reduced flexion at the 
proximal interphalangeal joint, the higher 20 percent rating 
is not based on reduced flexion of any of the hand joints but 
the location of the amputation.  Hence, a higher rating based 
on reduction of flexion at the proximal interphalangeal joint  
cannot be awarded.  Additionally, the note below DC 5155 
specifically states that the single finger amputation ratings 
are the only applicable ratings for amputations of whole or 
part of single fingers.

The Board has also considered whether factors including 
functional impairment and pain, as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45, would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, although the 
veteran complaints of pain, the Board believes that the 
objective clinical findings do not reflect a degree of 
impairment which would allow for the assignment of additional 
disability as contemplated by Deluca.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  In this regard, the Board notes that the loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In this instance, the Board finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Although the 
veteran is currently unemployed, he testified at his October 
2005 hearing that his current unemployment is unrelated  to 
the finger disability, and the evidence of record does not 
otherwise show that his disability has resulted in frequent 
hospitalizations or marked interference with employability.

In sum, the Board finds that the evidence supports the 
assignment of an initial evaluation of 10 percent, but no 
higher, for the residuals of a status post amputation of the 
distal tip of the ring finger, right hand.  The Board has 
considered whether the veteran was entitled to "staged" 
ratings for either of his service-connected disabilities as 
prescribed by the Court in Fenderson.  However, the Board has 
reviewed the record in detail, and cannot identify any period 
during the pendency of this appeal in which an evaluation in 
excess of 10 percent could be warranted for the service-
connected disorder.


ORDER

An initial 10 percent rating, but no higher, for the 
residuals of status post amputation of the distal tip of the 
ring finger, right hand, is granted subject to subject to the 
regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


